Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim(s) 3-7, 10, 11, 26-29, 31 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 23-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200367293 A1 to Zhang; Chongming et al.

Re: Claim(s) 1, 23, 24
Zhang discloses a random access control method, applied to an electronic device (Abstract, Figs. 1-3), 
comprising: determining, when a medium access control layer receives a beam failure instance indication sent by a physical layer, whether a count value of a beam failure indication counter is greater than or equal to a preset value (0109-0111); 
detecting, when the count value of the beam failure indication counter is greater than or equal to the preset value, whether the electronic device is currently performing a random access; triggering, when the electronic device is not currently performing the random access, a new random access (0105 – stop an ongoing random access procedure.  0116-0120 – trigger connection re-setup procedure (i.e. a new random access after stopping the previously failed random access).
Zhang further discloses an electronic device comprising a processor and memory (Fig. 4) and a computer-readable storage medium (0136 and Fig. 4 - 110) as required by claims 23 and 24, respectively.

Re: Claim(s) 2, 25
Zhang discloses wherein the triggering, when the electronic device is not currently performing the random access, the new random access comprises: triggering, when the electronic device is not currently performing the random access for a beam failure recovery, the new random access (see previous citations as analyzed in the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 8, 9, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang

Re: Claim(s) 8, 30
Zhang discloses those limitations as set forth in the rejection of claim(s) 1 above.
Zhang does/do not appear to explicitly disclose setting the count value of the beam failure indication counter to be zero after the new random access is triggered.
However, further attention is directed to Zhang which implies said limitation (0105 – after a random access problem, the MAC layer is reset).  The Examiner points out that the MAC layer is managing the counter, thus resetting the MAC layer is analogous to resetting the counter.  Further, the Examiner points out that resetting a counter when commencing a RACH procedure is an obvious design implementation since the alternative would result a counter representing failures not related to the current random access attempt.  This would result in false RLF determinations; thus resetting a counter when starting a random access procedure, and likewise upon successful completion of a random access procedure would have been obvious to anyone of ordinary skill in the art at the time of the filing of the invention without involving any inventive step.

Re: Claim(s) 9
Zhang discloses those limitations as set forth in the rejection of claim(s) 1 and 8 above.
Zhang does/do not appear to explicitly disclose setting, after success of the new random access, the count value of the beam failure indication counter to be zero.
However, further attention is directed to Zhang which implies said limitation (0105 – after a random access problem, the MAC layer is reset).  The Examiner points out that the MAC layer is managing the counter, thus resetting the MAC layer is analogous to resetting the counter.  Further, the Examiner points out that resetting a counter when commencing a RACH procedure is an obvious design implementation since the alternative would result a counter representing failures not related to the current random access attempt.  This would result in false RLF determinations; thus resetting a counter when starting a random access procedure, and likewise upon successful completion of a random access procedure would have been obvious to anyone of ordinary skill in the art at the time of the filing of the invention without involving any inventive step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASHIF SIDDIQUI whose telephone number is (571)270-3188.  The examiner can normally be reached on M-R 6:00 EST to 16:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KASHIF SIDDIQUI/Primary Examiner, Art Unit 2415